DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "50" (see Specification p. 12, ln. 1-10) and "53" (see Fig. 5) have both been used to designate “processor”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the length of the abstract exceeds 150 words and recites phrases which can be implied (e.g. “The present invention”) and language in the form and legal phraseology often used in patent claims (e.g. “said structural mask”).  Correction is required.  See MPEP § 608.01(b).

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a structure mask acquiring unit”, “a slice-by-slice transformation unit”, “a synthesizing unit”, “a structure mask acquiring subunit”, “a slice-by-slice transformation subunit” in claims 6-8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,769,477. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite common subject matter.
The following table illustrates the conflicting claim pairs and the corresponding mapping of limitations.
Instant Application (US App. 16/632,579)
Conflicting Patent(US 10,769,477)
Claim
Limitations
Claim
Limitations
1
A method for extracting a cardiovascular vessel from a CTA image, wherein the method comprises the following steps:
1
A method for extracting a cardiovisceral vessel from a CTA image, comprising the steps of: 


performing erosion operation and dilation operation on image data successively via a preset structural element to obtain a structure mask, said image data is a coronary angiography image after down-sampling processing, and said structural mask is a structure excluding lung region;

performing a corrosion operation and an expansion operation on an image data successively via a preset structural element to obtain a structure template, wherein the image data is a coronary angiography image after a downsampling processing, and the structure template is a structure excluding a pulmonary region;

performing a slice-by-slice transformation on the plane of section images of the structural mask to acquire the first ascending aortic structure in the structural mask, and acquiring an aortic center position and an aortic radius in the last slice of the plane of section image of the said structural mask; 


performing a transformation in layer-by-layer on slice images of the structure template to acquire a first ascending aorta structure in the structure template, and acquiring an aorta center coordinate and an aorta radius in the last layer of slice image of the structure template; and 


establishing a binarized sphere structure according to the aortic center 

establishing a binarized spherical structure according to the aorta center 



Independent claim 6 of the instant application similarly conflicts with claim 6 of the conflicting patent. Claims 2-5 and 7-8 of the instant application conflicts with the subject matter of claims 2-5 and 7-8 of the conflicting patent, respectively. Claim 9 of the instant application conflicts with the subject matter of claim 10 of the conflicting patent. Claim 10 of the instant application conflicts with the subject matter of claim 9 of the conflicting patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Automatic centerline extraction of coronary arteries in coronary computed tomographic angiography”), herein Yang, in view of Masutani et al. (“Vascular Shape Segmentation and Structure Extraction Using a Shape-.
Regarding claim 1, Yang discloses a method for extracting a cardiovascular vessel from a CTA image, wherein the method comprises the following steps: 
performing an operation on image data successively via a preset structural element to obtain a structure mask (see Yang sect. Aorta and ostium detection, where a 3D morphological opening operator using a spherical kernel is applied to generate the 3D segmentation of the aorta), said image data is a coronary angiography image after down-sampling processing (see Yang sect. Pre-processing, where the CCTA images are downsampled to acquire isotropic volumes), and said structural mask is a structure excluding lung region (see Yang sect. Pre-processing, where the pulmonary regions are removed; and see Yang sect. Aorta and ostium detection, where the a segmentation of the aorta is generated); 
performing a slice-by-slice transformation on the plane of section images of the structural mask to acquire the first ascending aortic structure in the structural mask, and acquiring an aortic center position and an aortic radius in the last slice of the plane of section image of the said structural mask (see Yang sect. Aorta and ostium detection, where the ascending aorta is segmented based on a Hough circle transform in the first several axial slices, and the estimated center and radius are used for the initialization of the aorta detection in the next axial section).
Although Yang teaches performing a morphological opening operator on the image data (see Yang sect. Aorta and ostium detection); Yang does not explicitly disclose performing erosion operation and dilation operation on the image data.
Masutani teaches in a related and pertinent approach for 3D vascular segmentation and bifurcation structure extraction (see Masutani Abstract), where morphological opening is performed by (see Masutani sect. 3. Mathematical morphology in bounded space).
At the time of filing, one of ordinary skill in the art would have found it obvious to use the teachings of Masutani in the teachings of Yang, such that the morphological opening operation taught by Yang is implemented as successive erosion and dilation operations using the spherical kernel to generate the 3D segmentation of the aorta. This modification is rationalized as a use of a known technique to improve a similar method in the same way. In this instance, Yang teaches a base method for automatic extraction of a centerline of coronary arteries from coronary computed tomographic angiography (CCTA) images, which involves performing a 3D morphological opening operation to generate a 3D segmentation of the aorta. Masutani teaches in a comparable method for 3D vascular segmentation, where morphological opening is performed by performing erosion upon a shape by a kernel and then performing dilation using the kernel. One of ordinary skill in the art could have applied Masutani’s known technique in performing morphological opening by performing successive erosion and dilation operations using a kernel in the same way to the method of Yang to predictably result in implementing the 3D morphological opening operations using the spherical kernel as successive erosion and dilation operations using the spherical kernel to generate the 3D segmentation of the aorta. 
Although Yang teaches that the center and radius of the aorta is estimated in the detected aorta circle regions when segmenting the aorta (see Yang sect. Aorta and ostium detection); Yang and Masutani do not explicitly disclose establishing a binarized sphere structure according to the aortic center position and the aortic radius, and synthesizing a second ascending aorta structure by combining the first ascending aorta structure with the structure mask and the binarized sphere structure.
Trentin teaches in a related and pertinent tool for thoracic aorta segmentation and geometric analysis of computed tomography angiography images (see Trentin Abstract), where the centerline of a segmented 3D model of the aorta is computed and that each centerline point is associated to the radius (see Trentin sect. II. C. Geometric analysis). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Trentin to the combined teachings of Yang and Masutani, such that the geometry of the 3D segmentation of the aorta, as taught by Yang and Masutani, is analyzed to compute the centerline of the aorta model which is associated with a maximum inscribed sphere and that a tube can be constructed around each centerline from the envelope of the maximum inscribed spheres. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Yang and Masutani disclose a base method for automatic extraction of a centerline of coronary arteries from coronary computed tomographic angiography (CCTA) images, which involves estimating the center and radius of the aorta in the detected aorta circle regions when segmenting the aorta to generate a 3D segmentation of the aorta. Trentin teaches a known technique of analyzing the geometry of a segmented 3D model of the aorta, where the centerline of a segmented 3D model of the aorta is computed and that each centerline point is associated to the radius of the maximum inscribed sphere defined in that point and that a tube can be constructed around each centerline build from the envelope of maximum inscribed spheres. One of ordinary skill in the art would have recognized that by applying Trentin’s techniques would allow for the method of Yang and Masutani to analyze the segmented 3D aorta to compute the centerline of the aorta model where the centerline points are associated with maximum spheres inscribed by the segmented 3D model and that a tube can be constructed around each centerline from the envelope of the maximum inscribed spheres to generate a reconstructed model of the aorta, resulting in an improved method with the added functionality of analyzing the geometry of the segmented 3D aorta and reconstructing a 3D aorta model.


taking a sphere of which radius is controlled at a preset volume element as the preset structural element (see Yang sect. Aorta and ostium detection, where a 3D morphological opening operator using a spherical kernel with radius of 6 voxels is applied to generate the 3D segmentation of the aorta), 
firstly performing erosion operation on the image data via the preset structural element, and then performing dilation operation on the image data via the preset structural element to obtain the structure mask (see Masutani sect. 3. Mathematical morphology in bounded space, where morphological opening is performed by performing erosion upon a shape by a kernel and then performing dilation using the kernel).

Regarding claim 3, please see the above rejection of claim 1. Yang, Masutani, and Trentin disclose the method of Claim 1, wherein the step of performing a slice-by-slice transformation on plane of section images of the structural mask to acquire the first ascending aortic structure in the structural mask, and acquiring an aortic center position and an aortic radius in the last slice of the plane of section image of the structural mask comprises: 
during the slice-by-slice transformation, determining the current plane of section image as the last slice of plane of section image if the distance between the aorta center positions of the current plane of section image and the preceding plane of section image is greater than a preset deviation value, and acquiring the aorta center position and the aortic radius in the last slice of plane of section image (see Yang sect. Aorta and ostium detection, Aorta detection is performed slice by slice until the distance of the circle centers between two successive slices is larger than the a threshold).

                
                    
                        
                            A
                        
                        
                            S
                        
                    
                    =
                    (
                    
                        
                            A
                        
                        
                            N
                        
                    
                    ∪
                    
                        
                            S
                            p
                            h
                        
                        
                            X
                        
                    
                    )
                    ∩
                    B
                
            
wherein AS is the second ascending aortic structure, AN is the first ascending aortic structure, SphX is the binarized sphere structure and B is the structural mask (see Yang sect. Aorta and ostium detection, where a 3D morphological opening operator using a spherical kernel is applied to generate the 3D segmentation of the aorta, and that the ascending aorta is segmented based on a Hough circle transform in the first several axial slices, and the estimated center and radius are used for the initialization of the aorta detection in the next axial section; see Trentin sect. II. C. Geometric analysis, where the centerline of a segmented 3D model of the aorta is computed and that each centerline point is associated to the radius of the maximum inscribed sphere defined at that centerline point and that a tube can be constructed around each centerline from the envelope of the maximum inscribed spheres ; where the combined teachings suggest from the reconstructed tube model built from the maximum inscribed spheres along the centerline points of the aorta that spheres centered along the centerline points of the detected aorta are inscribed by the 3D segmented aorta model, which would be equivalent to the union of a sphere centered along the centerline points, and that the set of spheres along the centerline inscribed by the 3D segmentation of the aorta are equivalent to being a set intersected with the 3d segmentation of the aorta, thus suggesting the broadest reasonable interpretation of the claimed formula for synthesizing the second ascending aorta structure).

Regarding claim 5, please see the above rejection of claim 1. Yang, Masutani, and Trentin disclose the method of Claim 1, wherein the method further comprises: 
(see Yang sect. Improved Frangi’s vesselness filter, where the Frangi’s vesselness filter is calculated at several scales to adapt for different vessel sizes, so the maximum response at the optimal scale is kept), and determining a coronary artery starting position according to the maximum response filtering in the second ascending aorta structure (see Yang sect. Aorta and ostium detection, where the maximum vesselness responses are detected around the aorta region to initialize the ostia of the left and right coronary trees).

Regarding claim 6, it recites an apparatus performing the method of claim 1. Yang, Masutani, and Trentin teach an apparatus performing the method of claim 1. Please see above for detailed claim analysis, with the exception to the following further limitations:
a structure mask acquiring unit, a slice-by-slice transformation unit, and a synthesizing unit (see Yang sect. Abstract and sect. Clinical evaluation, p. 931, where a computer is used in implementing the disclosed teachings)
Please see the above rejection for claim 1, as the rationale to combine the teachings of Yang, Masutani, and Trentin are similar, mutatis mutandis.

Regarding claim 7, see above rejection for claim 6. It is an apparatus claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 7 are similarly rejected.

.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Masutani, and Trentin as applied to claims 1 and 6 above, and further in view of Lesage et al. (US 2007/0031019), herein Lesage.
Regarding claim 9, please see the above rejection of claim 6. Yang, Masutani, and Trentin do not explicitly disclose the apparatus of Claim 6, wherein the apparatus further comprises:
a processor, and a computer-readable storage medium storing a computer program, the computer program can be executed by the processor to realize the functions of the structure mask acquiring unit, the slice-by-slice transformation unit, and the synthesizing unit.
Lesage teaches in a related and pertinent system and method for segmenting coronary vessels from cardiac images (see Lesage Abstract), where a computer system for implementing disclosed cardiac segmentation comprises a central processing unit (CPU), a memory, such as random access memory (RAM) and read-only memory (ROM), where a routine stored in the memory and executed by the CPU implements the disclosed teachings (see Lesage [0079]-[0080]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Lesage to the combined teachings of Yang, Masutani, and Trentin, such that a computer for implementing the suggested 3D segmentation and analysis of the aorta, as taught by Yang, Masutani, and Trentin, comprises a CPU and memory for storing and executing a computer instruction routine for implementing the suggested teachings of Yang, Masutani, and Trentin. This modification is rationalized as a use of a known technique to improve a similar method in the same way. In this instance, Yang, Masutani, and Trentin disclose a base method for automatic extraction of a centerline of coronary (see Yang sect. Abstract and sect. Clinical evaluation, p. 931, where a computer is used in implementing the disclosed teachings). Lesage teaches in a comparable system and method for segmenting coronary vessels from cardiac images, where the computer system for implementing the cardiac segmentation comprises a central processing unit (CPU), a memory, such as random access memory (RAM) and read-only memory (ROM), and that a computer instruction routine stored in the memory implements the disclosed teachings by being executed by the CPU. One of ordinary skill in the art could have similarly applied Lesage’s known technique in implementing the disclosed segmentation using a computer system comprising a CPU and memory, where the computer instruction routines are stored and executed by the memory and CPU implement the segmentation in the same way to the teachings of Yang, Masutani, and Trentin to predictably result in implementing the suggested 3D segmentation and analysis of the aorta in the computer by executing corresponding computer instruction routines stored in the memory of the computer and executed by the CPU of the computer. 

Regarding claim 10, it recites a device performing the method of claim 1. Yang, Masutani, Trentin, and Lesage teach a device performing the method of claim 1 (see Yang sect. Abstract and sect. Clinical evaluation, p. 931, where a computer is used in implementing the disclosed teachings; see also above rejection of Claim 1 in view of the combined teachings of Yang, Masutani, and Trentin). Please see above for detailed claim analysis, with the exception to the following further limitations:
(see Lesage [0079]-[0080], where a computer system for implementing disclosed cardiac segmentation comprises a central processing unit (CPU), a memory, such as random access memory (RAM) and read-only memory (ROM), where a routine stored in the memory and executed by the CPU implements the disclosed teachings).
Please see the above rejection for claim 9, as the rationale to combine the teachings of Yang, Masutani, Trentin, and Lesage are similar, mutatis mutandis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/TIMOTHY CHOI/               Examiner, Art Unit 2661                                                                                                                                                                                         

/VINCENT RUDOLPH/               Supervisory Patent Examiner, Art Unit 2661